Case 1:21-cv-07223-LGS Document 8 Filed 09/07/21 Page 1 of 2


                       Plaintiff's motion to remand the case to New York state court is
                       DENIED for failure to comply with Individual Rule III.A.3. Pursuant
                       to Individual Rule III.A.3, by September 10, 2021, Plaintiff shall file a
                       pre-motion letter not to exceed three single-space pages citing the
                       controlling authorities that Plaintiff contends would warrant
                       granting the motion.

                       The Clerk of Court is respectfully directed to close the motion at
                       Dkt. No. 7.

                       Dated: September 7, 2021
                              New York, New York
Case 1:21-cv-07223-LGS Document 8 Filed 09/07/21 Page 2 of 2
